SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 18 MM 2017
                                            :
                    Respondent              :
                                            :
             v.                             :
                                            :
RAYMOND HARRY MILEY,                        :
                                            :
                    Petitioner              :

                                       ORDER


PER CURIAM

      AND NOW, this 23rd day of March, 2017, in consideration of the Motion to

Proceed Pro Se and the Petition for Withdraw as Counsel, this matter is REMANDED to

the Court of Common Pleas of Bucks County for that court to determine whether

Petitioner’s current counsel should be granted leave to withdraw. If current counsel is

permitted to withdraw, the court shall then determine whether Petitioner should be

granted leave to proceed pro se or new counsel should be appointed. The Court of

Common Pleas of Bucks County is DIRECTED to enter its order regarding this remand

within 45 days.